Case 2:21-cv-00255-JES-NPM Document 16 Filed 08/31/21 Page 1 of 6 PageID 59



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

DOMINIC SANCHEZ,

           Plaintiff,

v.                                  Case No:      2:21-cv-255-JES-NPM

MARRA CONSTRUCTION, INC., a
Florida Corporation,

           Defendant.


                              OPINION AND ORDER

     This matter comes before the Court on plaintiff's Motion for

Default Final Judgment Against Defendant, Marra Construction, Inc.

(Doc. #15) filed on August 13, 2021.            No response has been filed,

and the time to respond has expired.

     On March 25, 2021, plaintiff Dominic Sanchez filed a Complaint

(Doc. #1) against Marra Construction, Inc. to recover unpaid

overtime compensation, back pay, front pay, liquidated damages,

declaratory    relief,    attorneys’     fees    and   costs,   and   punitive

damages for violations of the Fair Labor Standards Act and under

Florida’s Whistleblower Act.         Count I alleges a failure to pay

overtime compensation in violation of 29 U.S.C. § 207 of the FLSA

and Counts II and III allege retaliation in violation of 29 U.S.C.

§ 215(a)(3) and Fla. Stat. § 448.102(3).

     After    service    of   process,   and    finding   no    appearance   by

defendant, plaintiff sought and was granted a Renewed Motion for
Case 2:21-cv-00255-JES-NPM Document 16 Filed 08/31/21 Page 2 of 6 PageID 60



Clerk’s Default pursuant to Fed. R. Civ. P. 55(a).             (Doc. #13.)

A Clerk’s Entry of Default (Doc. #14) was issued on July 12, 2021.

“The mere entry of a default by the clerk does not in itself

warrant the entry of default by the Court.        Rather the Court must

find that there is sufficient basis in the pleadings for the

judgment to be entered.”     GMAC Commercial Mortg. Corp. v. Maitland

Hotel Assocs., Ltd., 218 F. Supp. 2d 1355, 1359 (M.D. Fla. 2002)

(citing Nishimatsu Construction v. Houston National Bank, 515 F.

2d 1200, 1206 (5th Cir. 1975)).        A complaint must state a claim

in order for default judgment to be granted.        Id.    The Court finds

that an evidentiary hearing is not required in this case and will

render a decision based on the documents submitted.         When a default

judgment occurs, a defendant admits the plaintiff’s well-pled

allegations of fact.     If liability is well pled, it is established

by virtue of a default judgment.          Buchanan v. Bowman, 820 F.2d

359, 361 (11th Cir. 1987).

     To establish a prima facie case for overtime compensation, a

plaintiff must show: (1) defendant employed them; (2) defendant is

an enterprise engaged in interstate commerce covered by the FLSA;

(3) plaintiff worked in excess of a 40-hour workweek; and (4)

defendant did not pay overtime wages to him.              Morgan v. Family

Dollar Stores, Inc., 551 F.3d 1233, 1277 n.68 (11th Cir. 2008).

“In order to demonstrate a prima facie case of retaliation under

the FLSA, Plaintiff must demonstrate (1) that she engaged in



                                  - 2 -
Case 2:21-cv-00255-JES-NPM Document 16 Filed 08/31/21 Page 3 of 6 PageID 61



protected activity under the FLSA; (2) that she subsequently

suffered an adverse action by her employer; and (3) that a causal

connection existed between the employee's activity and the adverse

action.”     Ramos v. Hoyle, No. 08-21809-CIV, 2009 WL 2151305, at

*8 (S.D. Fla. July 16, 2009) (citing Wolf v. Coca–Cola Co., 200

F.3d    1337,     1342–43      (11th    Cir.    2000)).          Under     Florida’s

Whisteblower      Act,    an   employer    “may   not     take    any    retaliatory

personnel action against an employee because the employee has: .

. . (3) Objected to, or refused to participate in, any activity,

policy, or practice of the employer which is in violation of a

law, rule, or regulation.”         Fla. Stat. § 448.102(3).

       In the Complaint, plaintiff alleges that he was an employee

of   defendant,    that     defendant     was   engaged    in    commerce    or    the

production of goods for commerce, and that defendant had an annual

and gross revenue in excess of $500,000 per annum.                       (Id., ¶¶ 7-

10.)   Plaintiff alleges that he worked as a non-exempt laborer for

defendant from January 1, 2019, until his termination on January

31, 2020.    Plaintiff worked for defendant in excess of the 40-hour

workweek, and he was not exempt.           (Id., ¶¶ 15-17.)        Throughout his

employment, plaintiff was paid a reduced rate of $25.00 per hour

for all overtime hours worked.            (Id., ¶ 27.)      Defendant failed to

keep   and   maintain      accurate     records    of     all    hours    worked   by

plaintiff.      (Id., ¶ 31.)      Plaintiff objected to the owner about

defendant’s “illegal pay practices” and requested his overtime



                                        - 3 -
Case 2:21-cv-00255-JES-NPM Document 16 Filed 08/31/21 Page 4 of 6 PageID 62



compensation.       Plaintiff    alleges     that      the   objections   were

“protected activity.”        (Id., ¶¶ 32-33.)           Defendant dismissed

plaintiff’s objections and refused to pay the money owed.             In late

January 2020, defendant presented plaintiff with an IRS 1099 Form

even though he was hourly employee, and he did not receive a W-2

Form.      Plaintiff was misclassified as an independent contractor.

(Id., ¶¶ 35-38.)     Later that week, defendant terminated plaintiff

effective immediately.      (Id., ¶ 39.)     Plaintiff asserts that there

is a close nexus between his assertion of objections and his

termination.      (Id., ¶ 42.)    The Court finds that the well-pled

allegations are sufficient to state a claim.

      “As a general rule, the FLSA provides that employees are

entitled to receive overtime pay at one and one-half times their

regular rate for all hours worked in excess of forty per week.”

Avery v. City of Talladega, Ala., 24 F.3d 1337, 1340 (11th Cir.

1994) (referencing 29 U.S.C. § 207(a)(1)).              While plaintiff has

not produced any time sheets, “an employee has carried out his

burden if he proves that he has in fact performed work for which

he   was    improperly   compensated   and   if   he    produces   sufficient

evidence to show the amount and extent of that work as a matter of

just and reasonable inference.”            Etienne v. Inter-County Sec.

Corp., 173 F.3d 1372, 1375 (11th Cir. 1999) (citation omitted).

      Plaintiff seeks $37,050.00, inclusive of liquidated damages,

plus costs in the amount of $512,50.           Plaintiff has provided an



                                  - 4 -
Case 2:21-cv-00255-JES-NPM Document 16 Filed 08/31/21 Page 5 of 6 PageID 63



Affidavit (Doc. #15-1) regarding the 57 weeks he worked at a rate

of $25 an hour during the 40-hour workweek.             Plaintiff proposes

an average of 10 overtime hours at an overtime rate of $32.50 an

hour for a total of $325.00 per week for the 57 weeks for a total

of $18,525.00.     Plaintiff does not seek any further damages or

attorney’s fees.    The Court will grant the motion as to Count I,

allow the calculated overtime compensation and liquidated damages,

and dismiss Counts II and III as plaintiff no longer seeks relief

under these counts.

      As to costs, the Court finds that the filing fee is indeed a

taxable cost.    28 U.S.C. § 1920(1).     Plaintiff also seeks $110 for

service of the summons and 0.50 cents for postage.           (Doc. #15, p.

2.)   The postage is not a taxable cost under Section 1920 and will

be disallowed.     The Court will only allow $55 for the service of

process as the Amended Return of Service (Doc. #11) corrected a

deficiency in the description of the person authorized to accept

service but did not result in a second service of process.

      Accordingly, it is hereby

      ORDERED:

      1. Plaintiff's   Motion   for   Default   Final    Judgment   Against

        Defendant, Marra Construction, Inc. (Doc. #15) is GRANTED

        as to Count I as follows: (1) overtime compensation in the

        amount of $18,525; (2) liquidated damages in the amount of

        $18,525; and (3) costs in the amount of $457.



                                  - 5 -
Case 2:21-cv-00255-JES-NPM Document 16 Filed 08/31/21 Page 6 of 6 PageID 64



     2. Counts II and III of the Complaint (Doc. #1) are dismissed

        without prejudice.

     3. The Clerk shall enter judgment accordingly in favor of

        plaintiff and against defendant, terminate all pending

        deadlines, and close the file.

     DONE and ORDERED at Fort Myers, Florida, this             31st    day

of August 2021.




Copies:
Counsel of Record




                                  - 6 -
